Affirmed and Memorandum Opinion filed March 9, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00255-CV

  ARUNA VISWANATHAN, INDIVIDUALLY AND AS DIRECTOR OF
  MEMORIAL CENTER, LLC, MEMORIAL CENTER, LLC, AND DSA
              COMMERCIAL, LLC, Appellants
                                       V.

                           NAHMEE KIM, Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-33866

                 MEMORANDUM OPINION

      Appellee Nahmee Kim sued appellants Aruna Viswanathan, individually and
as director of Memorial Center, LLC, Memorial Center, LLC, and DSA
Commercial, LLC (collectively, “Appellants”), asserting claims in connection with
repairs made to property she leased in west Houston. Appellants moved to dismiss
Kim’s claims under the Texas Citizen’s Participation Act (“TCPA”).
      Kim did not respond to Appellants’ motion to dismiss and the trial court
granted the motion. Kim filed a motion for new trial and a motion to reconsider
the order of dismissal. The trial court granted Kim’s motion for new trial and
signed an order denying Appellants’ TCPA motion to dismiss. Appellants filed
this interlocutory appeal. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(12).
For the reasons below, we affirm.

                                    BACKGROUND

      Kim operated a clothing store in property she leased from Appellants. After
Hurricane Harvey made landfall in 2017, the property was under several feet of
water. Appellants retained a contractor to repair the property. According to Kim’s
petition, the contractor “failed to repair and remediate the drywall and insulation”
behind one of the property’s walls. Kim hired a mold inspector who concluded
that airborne mold was present in the premises. Kim “was obliged to cease
operating her shop until she could reopen it safely.”

      According to Kim, she repeatedly told Appellants about the issue and
“demand[ed] that [Appellants] make the situation right.” But instead of fixing the
problem, Kim alleged that Appellants “engaged in a sustained campaign of
obfuscation, delay, and unconscionable activities,” which culminated in Appellants
filing a separate eviction action against Kim (the “Eviction Lawsuit”).

      Shortly after Appellants filed the Eviction Lawsuit, Kim initiated the
underlying proceeding and asserted claims against Appellants for violations of the
Texas Deceptive Trade Practices Act, breach of contract, and negligence. These
claims stemmed from Appellants’ alleged failure to properly repair the property.
Appellants filed a TCPA motion to dismiss. Kim did not respond and the trial
court granted the motion.


                                          2
       Kim filed a “Motion for New Trial and Motion to Reconsider Order of
 Dismissal.” In her motion, Kim argued that the TCPA did not bar her claims
 against Appellants. The trial court granted Kim’s motion and ordered Kim to
 respond to Appellants’ motion to dismiss.

       Appellants responded with a “Motion to Vacate Order Granting Motion for
 New Trial,” asserting that Kim failed to serve on Appellants her motion for new
 trial or accompanying notice of hearing. Appellants also requested that the trial
 court sanction Kim for “[f]ailing to serve opposing counsel with a Court filing in
 violation of Texas Rule of Civil Procedure 21b.” While Appellants’ motion was
 pending, Kim filed a response to Appellants’ TCPA motion to dismiss.

       The trial court granted Appellants’ motion to vacate its prior order granting a
 new trial but declined to impose sanctions on Kim.          The trial court’s order
 dismissed Kim’s claims under the TCPA.

       Kim filed a second “Motion for New Trial and Motion to Reconsider Order
 of Dismissal.” In her motion, Kim raised the same arguments asserted in response
 to Appellants’ TCPA motion to dismiss.

       After a hearing, the trial court signed an order granting Kim’s motion for
 new trial and motion to reconsider. The trial court’s order also denied Appellants’
 TCPA motion to dismiss. Appellants timely filed this interlocutory appeal.

                                     ANALYSIS

       Appellants assert the trial court erred by (1) granting Kim’s second motion
 for new trial, and (2) denying Appellants’ TCPA motion to dismiss. We address
 these issues below.

I.     Kim’s Motion for New Trial

       In their first issue, Appellants argue the trial court abused its discretion by
                                          3
  granting Kim’s second motion for new trial.

        “When a motion for new trial is granted, it becomes moot as to any effect it
  may have on a subsequent judgment.” Wilkins v. Methodist Health Care Sys., 160
  S.W.3d 559, 563 (Tex. 2005). Consequently, an order granting a new trial within
  the trial court’s plenary power generally is “‘not subject to review either by direct
  appeal from that order, or from a final judgment rendered after further proceedings
  in the trial court.’” Nelson v. Gulf Coast Cancer & Diagnostic Ctr. at Se., Inc.,
  529 S.W.3d 545, 549 (Tex. App.—Houston [14th Dist.] 2017, no pet.) (quoting
  Cummins v. Paisan Constr. Co., 682 S.W.2d 235, 236 (Tex. 1984) (per curiam)).

        Two exceptions to this general rule have been recognized: (1) when the trial
  court’s order is void, and (2) when the trial court erroneously concluded that the
  jury’s answers to special issues were irreconcilably in conflict.       Wilkins, 160
  S.W.3d at 563; Nelson, 529 S.W.3d at 549. Appellants do not contend that either
  of these exceptions apply. Accordingly, we overrule Appellants’ first issue.

II.     Appellants’ TCPA Motion to Dismiss

        In their second issue, Appellants contend the trial court erred by denying
  their TCPA motion to dismiss because Kim’s claims are based on, related to, or in
  response to Appellants’ exercise of the right to petition.

        A.     Governing Law and Standard of Review

        The TCPA protects citizens from retaliatory lawsuits that aim to hinder the
  exercise of First Amendment freedoms.          Tex. Civ. Prac. & Rem. Code Ann.
  § 27.002; In re Lipsky, 460 S.W.3d 579, 586 (Tex. 2015) (orig. proceeding). To
  further this end, the TCPA establishes a mechanism for the dismissal of legal
  actions that impede a party’s exercise of the right of free speech, right to petition,
  or right of association. Tex. Civ. Prac. & Rem. Code Ann. § 27.002; Creative Oil

                                             4
& Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 131-32 (Tex. 2019).

       The TCPA prescribes a three-step process.1 First, the burden is on the
movant to show by a preponderance of the evidence that the challenged claim “is
based on, relates to, or is in response to the [movant’s] exercise of: (1) the right of
free speech; (2) the right to petition; or (3) the right of association.” Act of May
21, 2011, 82nd Leg., R.S., ch. 341, 2011 Tex. Gen. Laws 961, 963 (amended 2019)
(current version at Tex. Civ. Prac. & Rem. Code Ann. § 27.005). As relevant here,
an “exercise of the right to petition” includes “a communication in or pertaining to
. . . a judicial proceeding.” Act of May 21, 2011, 82nd Leg., R.S., ch. 341, 2011
Tex. Gen. Laws 961, 961 (amended 2019) (current version at Tex. Civ. Prac. &
Rem. Code Ann. § 27.001). “Communication” includes “the making or submitting
of a statement or document in any form or medium, including oral, visual, written,
audiovisual, or electronic.” Id.

       If this showing it met, the burden shifts to the nonmovant to “establish[ ] by
clear and specific evidence a prima facie case for each essential element of the
claim in question.” Act of May 21, 2011, 82nd Leg., R.S., ch. 341, 2011 Tex. Gen.
Laws 961, 963 (amended 2019). If the nonmovant satisfies this second step, the
trial court nonetheless shall dismiss the challenged claim if the movant “establishes
by a preponderance of the evidence each essential element of a valid defense to the
nonmovant’s claim.” Id.

       Whether the parties have met their respective burdens is a question of law
       1
          The Texas Legislature amended the TCPA in its 2019 legislative session and the
amendments are effective September 1, 2019. Because this suit was filed before the effective
date of the amendments, it is governed by the statute as it existed before the amendments and all
of our citations are to the TCPA as it existed prior to September 1, 2019. See Act of May 17,
2019, 86th Leg., R.S., ch. 378, §§ 1-12, 2019 Tex. Gen. Laws 684, 684-87 (current versions at
Tex. Civ. Prac. & Rem. Code Ann. §§ 27.001-27.011); see, e.g., HDG, Ltd. v. Blaschke, No. 14-
18-01017-CV, 2020 WL 1809140, at *3 n.2 (Tex. App.—Houston [14th Dist.] Apr. 9, 2020, no
pet.) (mem. op.).

                                               5
we review de novo. Roach v. Ingram, 557 S.W.3d 203, 217 (Tex. App.—Houston
[14th Dist.] 2018, pet. denied). Under this standard, we “make an independent
determination and apply the same standard used by the trial court in the first
instance.” Cox Media Grp., LLC v. Joselevitz, 524 S.W.3d 850, 859 (Tex. App.—
Houston [14th Dist.] 2017, no pet.) (internal quotation omitted). We consider the
relevant pleadings and any supporting or opposing affidavits “stating the facts on
which the liability or defense is based.” Act of May 21, 2011, 82nd Leg., R.S., ch.
341, 2011 Tex. Gen. Laws 961, 963 (amended 2019) (current version at Tex. Civ.
Prac. & Rem. Code Ann. § 27.006). We review these materials in the light most
favorable to the nonmovant. Hieber v. Percheron Holdings, LLC, 591 S.W.3d 208,
211 (Tex. App.—Houston [14th Dist.] 2019, pet. denied).

      B.     Application

      Arguing Kim’s claims impede their exercise of the right to petition,
Appellants contend that “Kim’s lawsuit and her claims for relief are clearly and
unequivocally based on, in response to, or related to [Appellants’] Eviction
Lawsuit.”

      Appellants included as an exhibit to their TCPA motion to dismiss the
“Original Complaint of Forcible Detainer” filed in the Eviction Lawsuit, which
asserted that Kim failed to pay rent for three months and requested that she be
evicted from the property. The complaint was filed on May 4, 2018. Kim filed her
original petition in the underlying action on May 21, 2018. Kim asserts in her
petition that Appellants “filed an eviction action necessitating the filing of the
instant action.”

      But despite this assertion in her original petition, Kim’s claims therein are
not based on, related to, or in response to Appellants’ “exercise of the right to
petition” as that phrase is defined in the TCPA. Specifically, none of Kim’s claims
                                        6
are predicated on a “communication” from Appellants made in or with respect to
“a judicial proceeding”, i.e., the Eviction Lawsuit. Rather, Kim’s claims are based
on conduct that allegedly occurred before the filing of the Eviction Lawsuit, as
summarized below:

      •     Claim No. 1: Violations of the Texas Deceptive Trade Practices Act
            for breaching the implied warranties of suitability and good and
            workmanlike performance and engaging in an unconscionable course
            of action. These violations are predicated on Appellants allegedly:
            (1) informing Kim “that the Property was ready to be reoccupied
            when it was not”; (2) “repeatedly stall[ing], delay[ing], and
            misle[ading] [Kim] as to whether or when repairs would be
            completed”; and (3) “convinc[ing] [Kim] to fire her attorney under the
            false premises that [Appellants] would quickly repair the premises.”
      •     Claim No. 2: Breach of contract premised on Appellants “failing to
            repair and remedy the exterior wall adequately.”
      •     Claim No. 3: Negligence with respect to “the repair and remediation
            of the flood damage[] that occurred after Hurricane Harvey.”

These allegations are independent of any of Appellants’ communications made in
or with respect to the Eviction Lawsuit. Therefore, the claims do not contravene
the TCPA’s protections with respect to the exercise of the right to petition. See,
e.g., Republic Tavern & Music Hall, LLC v. Laurenzo’s Midtown Mgmt., LLC, No.
14-19-00731-CV, 2020 WL 7626253, at *4 (Tex. App.—Houston [14th Dist.] Dec.
22, 2020, no pet. h.) (TCPA did not apply where nonmovant’s “factual allegations
are solely concerned with private communications outside of, and unrelated to, any
judicial . . . proceeding”); Marrujo v. Wisenbaker Builder Servs., Inc., No. 01-19-
00056-CV, 2020 WL 7062318, at *9 (Tex. App.—Houston [1st Dist.] Dec. 3,
2020, no pet. h.) (mem. op.) (right to petition not implicated by the mere fact that
the claims were brought after the defendant was sued).

      Because Appellants failed to meet their initial burden to prove by a


                                         7
preponderance of the evidence that Kim’s claims are based on, related to, or in
response to their exercise of the right to petition, the burden never shifted to Kim
to establish a prima facie case for each element of her claims. Therefore, the trial
court did not err by denying Appellants’ TCPA motion to dismiss.

      We overrule Appellants’ second issue.

                                   CONCLUSION

      We affirm the trial court’s March 4, 2019 order granting Kim’s motion for
new trial and denying Appellants’ TCPA motion to dismiss.




                                       /s/       Meagan Hassan
                                                 Justice


Panel consists of Justices Bourliot, Hassan, and Poissant.




                                             8